Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

BACKLIT KEY STRUCTURE BOTTOM PLATE WITH LIGHT BLOCKING PROTRUSIONS HAVING DIFFERING HIEGHTS

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Chiang (US 2018/0151315).

With respect to Claim 17; Chiang discloses a key structure 3, comprising: a keycap 301; a bottom plate 34, 44, comprising a body [Figs. 3, 6] and a protrusion 443,  the body has a first opening 442 and a second opening [unmarked without protrusions], and the protrusion 443 protrudes from an edge 4411 of the first opening 442; a light source 32, disposed at a position corresponding to the second opening [beneath 303]; a supporting element 3021, 3022, disposed on the bottom plate 34; and a thin film circuit board 35, disposed on the bottom plate 34, the protrusion does not contact the supporting        element [Fig. 5].  


With respect to Claim 18; Chiang discloses the protrusion 443 extends along a first direction 4412 which is substantially parallel to a side of the keycap 301, and a projection of the protrusion 4411, and the first direction is substantially perpendicular to the second direction [Fig. 6].  

Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claims 1 and 10;  allowability resides at least in part with the prior art not showing or fairly teaching a key structure comprising a bottom plate having a plurality of protrusions respectively around a plurality of openings in the bottom plate;  where the protrusions have different heights and do not contact a supporting element that is disposed on the bottom plate along with a thin film circuit board in conjunction with ALL the remaining limitations within respective claims 1 and 10.
Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:   US 10,312,030 Yen et al. was examined for obvious double patenting rejections.  None were identified at this time.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.


            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833